Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Abstract
The abstract of the disclosure is objected to because Lines 5-6 could read “…2.5 percent by weight   Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Claim 10 Line 3 and Claim 14 Line 2, the claims recite “…an elongated, tube-like body ….”  This claim language is unclear as to what the structure of the bottle or preform are.  Is it a tube, or a structure that is similar to a tube?  Claims 11-13 and 15-18 are also rejected under §112(b) – indefiniteness, as being dependent from rejected base claims 10 and 14, respectively.
Allowable Subject Matter
Claims 10-18 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Re Claims 10 and 14, the prior art discloses most of the claimed invention regarding preforms and bottles with neck structures.  However, the prior art does not expressly disclose that the preform body comprised of recycled PET and aliphatic furanoate, wherein the recycled PET has a maximum of 2.5 percent by weight of a mixture of isophthalic acid and diethylene glycol, wherein a proportion of isophthalic acid is at most 2.0 percent by weight and a proportion of diethylene glycol at most 2.0 percent by weight.
Claims 19-26 appear to have allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter.
Re Claims 19 and 23, the prior art discloses most of the claimed invention regarding methods of manufacturing preforms and mixtures with recycled PET.  However, the prior art does not expressly disclose the preform body comprised of recycled PET and aliphatic furanoate, wherein the recycled PET has a maximum of 2.5 percent by weight of a mixture of isophthalic acid and diethylene glycol, wherein a proportion of isophthalic acid is at most 2.0 percent by weight and a proportion of diethylene glycol at most 2.0 percent by weight.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J HICKS/Primary Examiner, Art Unit 3736